Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 15, 2016

                                      No. 04-16-00124-CV

                               IN THE INTEREST OF M.J.P.,

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-00878
                          Honorable Karen Crouch, Judge Presiding


                                         ORDER
        Appellee has filed a brief in which she argues that Appellant’s brief violates Texas Rule
of Appellate Procedure 9.8 by identifying M.J.P., a minor, by name. Appellant’s brief does
identify M.J.P. by name. Further, Appellant’s appendix contains a copy of the trial court’s order,
which also identifies the minor by name. Thus, because Appellant’s brief violates Rule 9.8, we
STRIKE Appellant’s brief. We ORDER Appellant to file on or before July 25, 2016 an amended
brief (including an appendix) that complies with Rule 9.8. Appellant’s amended brief may only
be modified to comply with Rule 9.8. If Appellant does not file an amended brief complying
with Rule 9.8 in the time provided, this appeal will be dismissed. See TEX. R. APP. P. 42.3(c).
After Appellant’s amended brief is filed, Appellee may file any response within ten days of the
filing of Appellant’s amended brief.




                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of July, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court